HODGES, Justice,
dissenting:
The majority today holds that section 2-503(A)(4) of title 63 does not apply to possession of a controlled dangerous substance without either the purpose of distribution, sale or receipt of the property. I must respectfully dissent.
The statute at issue, Okla.Stat. tit 63, § 2-503(A) (1991), states in pertinent part:
A. The following shall be subject to forfeiture:
[[Image here]]
4. All conveyances, including aircraft, vehicles, vessels, or farm implements which are used to transport, conceal, or cultivate for the purpose of distribution as defined in Section 2-101 of this title, or in any manner to facilitate the transportation or cultivation for the purposes of sale or receipt of property described in paragraphs 1 or 2 of this subsection or when such property is unlawfully possessed by an occupant thereof...
(Emphasis added.)
As a rule of statutory construction the Court must first look to the plain language of the statute. In re Estate of Flowers, 848 P.2d 1146, 1151 (Okla.1993). This Court has held that “[i]f a statute is plain and unambiguous and its meaning clear ... [the] statute will be accorded the meaning expressed by the language used,” TRW/Reda Pump v. Brewington, 829 P.2d 15, 20 (Okla.1992), making it unnecessary to apply rules of statutory construction. Flowers, 848 P.2d at 1151.
The initial question is whether or not the statute is ambiguous. The use of the disjunctive word “or” is important. Canons of construction ordinarily suggest that terms connected by a disjunctive be given separate meanings. Reiter v. Sonotone Corp., 442 U.S. 330, 99 S.Ct. 2326, 60 L.Ed.2d 931 (1979).
If each term in section 2-503(A)(4) that is connected by the disjunctive “or” is given its plain and ordinary meaning, the clause at issue would include possession alone. While each of the preceding clauses specifically expresses a requirement that there be a purpose of distribution, sale or receipt, the third clause does not. Okla.Stat. tit. 63, § 2-503(A)(4).
The maxim the expression of one thing is the exclusion of the other is applicable in this ease. Pub. Serv. Co. of Okla. v. State ex rel. Corp. Comm’n., 842 P.2d 750, 753 (Okla.1992); Newblock v. Bowles, 40 P.2d 1097, 1100 (Okla.1935). The legislature, by including distribution, sale or receipt as a requirement for forfeiture in clauses one and two, but not for the clause at issue, expressed its intent, and the plain language of the statute should .govern.
This Court has also stated that “[statutes must be construed to give meaning to each portion thereof and not so that a statute is rendered superfluous.” Anderson v. O’Donoghue, 677 P.2d 648, 651 (Okla.1983). Stated another way, the legislature will not be presumed to have done a vain or useless act. TRW/REDA, 829 P.2d at 20. Clauses one and two of section 2-503(A)(4) clearly cover forfeitures in which the elements of purpose to distribute, sell, or receive are present. Imposing those elements on clause three renders it superfluous. If those elements are present then the forfeiture is governed by clause one or two. If those elements are not present and the statute is construed so that clause three does not cover possession alone, then clause three has no function. Therefore, the clause at issue must be read to cover possession alone.
*1286The majority opinion states that section 2-503(A)(4) is intended to address only distribution, sale, and receipt. Such a reading is not consistent with the plain language. Furthermore, a focus on “drug trafficking” does not preclude possession from being included in the forfeiture provision. In fact, the federal courts have consistently ruled possession alone sufficient to satisfy the federal statute, 21 U.S.C. § 881 (1988). See, e.g. United States v. One 1986 Mercedes Benz, 846 F.2d 2, 5 (2nd Cir.1988); United States v. One 1976 Porsche 911S, 670 F.2d 810, 812 (9th Cir.1979); United States v. One Clipper Bow Ketch Nisku, 548 F.2d 8, 11 (1st Cir.1977).
The statute is plain and unambiguous on its face. A conveyance may be forfeited when the occupant thereof is in unlawful possession of property described in paragraph one or two of section 2-503(A). Any other reading of the statute renders the possession clause meaningless.
I would dissent and find that section 2-503(A)(4) of title 63 applies to possession of a controlled dangerous substance without requiring a purpose of distribution, sale or receipt. However, I note that the constitutionality of the forfeiture under the Eighth Amendment of the United States Constitution was not properly raised by the party or considered by the Court.